Archer, J.,
delivered the opinion of the court
This is a bill filed by the administrator of Ann Steiger, to recover the rents and profits of land, in which, in her life-time, she had a claim of dower.
The husband during the marriage anterior to the year 1789, was seized of the lands, out of which the rents and profits are claimed, and the same in that year were sold at sheriffs sale to the ancestor of the respondent, who, together with the respondent, have been ever since in possession of the lands. The husband of the complainant’s intestate died in 1802, and she herself died in 1823, without ever having demanded, claimed, or sued for her dower. The present claim was presented in chancery by the administrator on the 21st of September, 1827.
Thus it appears that the respondent has been in possession,. undisturbed by any claim of dower, for a period of twenty-one years, and that the bill was filed by the administrator, after the lapse of four years, from the death of the widow, and that no claim for rents and profits has been made during a period of twenty-five years.
Lapse of time may operate as a bar, to a decree to account. In equity, laches and neglect are discountenanced. Stale demands, without any effort to enforce them, and after a long acquiescence, cannot meet the aid of a tribunal which only lends its power to reasonable diligence. After the lapse of twenty-five years from the inception of title, a delay, entirely unexplained, and without any claim whatever, in the intermediate time being made, it would seem to be against public policy and convenience to allow the commencement of a controversy for rents and profits.
Be this however as it may,, there exist other grounds *133which iu our judgment, are entirely decisive of this controversy.
Hero the lands have been aliened in the husband’s lifetime, and here is the occurrence of the widow’s death, without any recovery or suit, demand or claim therefor in her life-time, and without the averment or proof of the existence of any circumstance calculated to prevent the one or the other.
The authorities have been carefully examined, to ascertain whether such a case had before occurred for adjudication. But the most diligent search has not enabled either the court or the counsel to ascertain any claim of a similar character.
At law, the widow could not recover damages against the alienee of the husband from his death, but only from the demand and refusal. The feoffee was not considered in default until on application he refused and neglected to assign to the widow her rights, and it was supposed that being in possession, he had good authority as against her, to take the profits, until he required her dower.
The same rule must prevail in equity under the same circumstances. The widow who is in pursuit of a legal claim, and is desirous of claiming from the alienee rents and profits anterior to the demand, should show to the court some equitable circumstances. No misrepresentation, fraud, or concealment, whereby she was prevented from preferring her claim, has been pretended to exist; nor is it intimated that there existed any legal impediments in her way, so that a demand on her part might have been rendered fruitless.
And to show a total absence of all ground for enabling a Court of Equity to look upon the alienee in the light of a trustee, and in that capacity accountable for the rents and profits, we have no evidence that the respondent ever knew, that any incumbrance of dower hung over the estate. For any thing which appears to us, even the exis*134tence of the widow, or of any rights she ever had, were unknown. Were she then living, and claiming dower and rents and profits, under such circumstances these could not be claimed anterior to the filing of the bill.
In this case, however, during her life-time, no claim to dower is set up in any manner. And the bill is filed against the respondent by her administrator. Her claim to the rents and profits bearing date only from the demand under the circumstances of this case, and there having been no demand, it follows that her claim to rents and profits is gone. We are not aware of any case, which has gone further than to entertain a bill for rents and profits, where the widow dies pending her bill for dower. In such case, they have been allowed her representative in equity, with this exception, where the legal estate out of which the profits are to spring is gone, the claim to such profits falls with it, unless they should probably be maintained by showing the existence of some of the circumstances above adverted to, none of which we have seen exist here.
DECREE AFFIRMED WITH COSTS.